The statutes cited by the majority declare the public policy of this state which, in my view, the opinion obviously contravenes. The statutes clearly disclose the legislative intent that the business of the county shall be conducted, and that the offices of the county shall be maintained, at the county *Page 358 
seat. While a prosecuting attorney in his private practice of the law may maintain a private office in as many places as he deems advisable, it is unthinkable that he may be permitted, as the majority opinion in effect holds, to do so at the expense of the taxpayers.
BLAKE and MALLERY, JJ., concur with MILLARD, J.